DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, prior arts of record do not teach or disclose for a logical router comprising a plurality of virtual interfaces, a method of performing service insertion operations at a set of two or more of the virtual interfaces to identify stateful services to perform for data messages received at the set of virtual interfaces, the method comprising: for each service insertion operation associated with a service rule applied to a received data message in a data message flow: storing, for a first data message of each particular flow in a plurality of flows, a connection record in a connection tracking storage to identify a set of services to perform on data messages of the particular flow, said connection record specifying an identifier for the particular flow, an identifier for a particular service rule, and an identifier for the set of services; for subsequent data messages of each particular flow received at a particular interface, retrieving the service rule identifier from the stored connection record for the particular flow; selecting the set of services identified by the retrieved service rule for the subsequent data messages only if the retrieved service rule identifier is a rule identifier that has been specified as being associated with the particular interface; wherein a first data message of a first data message flow is received at a first interface at which a retrieved, first service rule applies, and at least one subsequent data message in the first data message flow is received at a second interface and the set of services identified by the retrieved, first service rule for the subsequent data message is applied because the retrieved, first service rule identifier is associated with the second interface, wherein the logical router executes at a boundary between a logical network and an external network, and the first and second data messages are received at first and second uplink interfaces of the logical router that connect to the external network.

In regard amended claim 11, the prior arts of record do not teach or disclose a non-transitory machine readable medium storing a program for a logical router comprising a plurality of virtual interfaces, the program further for performing service insertion operations at a set of two or more of the virtual interfaces to identify stateful services to perform for data messages received at the set of virtual interfaces, the program for execution by a set of processing units and comprising sets of instructions for: for each service insertion operation associated with a service rule applied to a received data message in a data message flow: storing, for a first data message of each particular flow in a plurality of flows, a connection record in a connection tracking storage to identify a set of services to perform on data messages of the particular flow, said connection record specifying an identifier for the particular flow, an identifier for a particular service rule, and an identifier for the set of services; for subsequent data messages of each particular flow received at a particular interface, retrieving the service rule identifier from the stored connection record for the particular flow; selecting the set of services identified by the retrieved service rule for the subsequent data messages only if the retrieved service rule identifier is a rule identifier that has been specified as being associated with the particular interface, wherein a first data message of a first data message flow is received at a first interface at which a retrieved, first service rule applies, and at least one subsequent data message in the first data message flow is received at a second interface and the set of services identified by the retrieved, first service rule for the subsequent data message is applied because the retrieved, first service rule identifier is associated with the second interface, wherein the logical router executes at a boundary between a logical network and an external network, and the first and second data messages are received at first and second uplink interfaces of the logical router that connect to the external network.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 07/30/2022
/PHIRIN SAM/Primary Examiner, Art Unit 2476